Title: List of Members of the Eighth Congress, 17 October 1803
From: Jefferson, Thomas
To: 


          
            
              ca. 17 Oct. 1803
            
          
          
            
              N. Hampsh. 5.
              Verm. 4.
            
            
              
                ✓
              
              —
              Betton, Silas
              
                ✓
              
              —
              Chamberlain
            
            
              
                ✓
              
              —
              Claggett. Clifton.
              
                ✓
              
              —
              Chittenden Martin
            
            
              
                ✓
              
              —
              Hough David
              
                ✓
              
              
              Elliott James
            
            
              
                ✓
              
              —
              Hunt Samuel
              
                ✓
              
              
              Olin Gideon
            
            
              
                ✓
              
              —
              Tenney Saml.
              
                
              
            
            
              
                
              
              N. York. 17.
            
            
              Massach. 17.
              \
              
              Hasbrouck
            
            
              
                ✓
              
              
              Bishop Phanuel
              
                ✓
              
              —
              Griswold Gaylord
            
            
              
              —
              Bruce Phineas
              \
              —
              Livingston Henry W.
            
            
              
                ✓
              
              
              Crowninshield Jacob
              
                ✓
              
              
              Mc.Cord Andrew
            
            
              
                ✓
              
              —
              Cutler Manasseh
              
                ✓
              
              
              Mitchel Saml. L.
            
            
              
                ✓
              
              
              Cutts Richd.
              \\
              
              Palmer Beriah
            
            
              
                ✓
              
              —
              Dwight Thos.
              \\
              
              Patterson John
            
            
              
                ✓
              
              
              Eustis Wm.
              \
              
              Phelps Oliver
            
            
              
                ✓
              
              —
              Hastings Seth
              
                ✓
              
              
              Root Erastus
            
            
              
                ✓
              
              —
              Mitchell Nahum
              
                ✓
              
              
              Salmons Jacob, or Thos.
            
            
              
                ✓
              
              
              Seaver Ebenezer
              
              —
              Sands Joshua
            
            
              
                ✓
              
              
              Skinner Tomson J.
              
                ✓
              
              
              Smith John
            
            
              
                ✓
              
              —
              Steadman Wm.
              
                ✓
              
              
              Thomas David
            
            
              
                ✓
              
              —
              Thatcher Saml.
              
              —
              Tibbets Benj. or George
            
            
              
                ✓
              
              
              Varnum Joseph B.
              
                ✓
              
              
              Van Cortlandt Philip
            
            
              
                ✓
              
              —
              Wadsworth Peleg
              \
              
              Rensselaer Kilian K
            
            
              
                ✓
              
              —
              Williams Lemuel
              
                ✓
              
              
              Verplank Danl. C.
            
            
              
                ✓
              
              —
              Taggart Saml.
              
                
              
            
            
              
                
              
              N. Jersey. 6.
            
            
              R. Island. 2.
              \
              
              Mott James
            
            
              
                ✓
              
              
              Knight Nehemiah
              \
              
              Southard Henry
            
            
              
                ✓
              
              
              Stanton Joseph—
              \
              
              Elmer Ebenezer
            
            
              
                
              
              \
              
              Helms Wm.
            
            
              Connect. 7.
              \
              
              Boyd Adam
            
            
              
                ✓
              
              —
              Baldwin Simeon
              \
              
              Sloane James.
            
            
              
              —
              Dana Saml W.
              
                
              
            
            
              
                ✓
              
              —
              Davenport John
              
              
              
            
            
              
              —
              Goddard Calvin
              
              
              
            
            
              
              —
              Griswold Roger
              
              
              
            
            
              
                ✓
              
              —
              Smith John Cotton
              
              
              
            
            
              
                ✓
              
              —
              Talmage Benj.
              
              
              
            
            
              
                
              
              
              
              
            
            
            
              Pensva. 18, 
              Virginia. 22.
            
            
              
                ✓
              
              
              Anderson Isaac
              
                ✓
              
              
              Claiborne Thos.
            
            
              
                ✓
              
              
              Bard David
              
                ✓
              
              
              Clay Matthew
            
            
              
                ✓
              
              
              Brown Robert
              
                ✓
              
              
              Clopton John.
            
            
              
                ✓
              
              
              Clay Joseph
              
                ✓
              
              
              Dawson John
            
            
              
                ✓
              
              
              Conrad Frederick
              
                ✓
              
              
              Eppes John W.
            
            
              
                ✓
              
              
              Findley Wm.
              
                ✓
              
              
              Goodwyn Peterson
            
            
              
                ✓
              
              
              Gregg Andrew
              
                ✓
              
              
              Gray Edwyn
            
            
              
                ✓
              
              
              Hanna John A.
              
                ✓
              
              —
              Griffin Thomas
            
            
              
                ✓
              
              
              Heister Joseph Gen
              
                ✓
              
              
              Holmes David
            
            
              
                ✓
              
              
              Hoge Wm.
              
                ✓
              
              
              Jackson John G.
            
            
              
                ✓
              
              
              Leib Michael
              
                ✓
              
              
              Jones Walter.
            
            
              
                ✓
              
              
              Lucas John B. C.
              
                ✓
              
              —
              Lewis Joseph jr.
            
            
              
                ✓
              
              
              Rhea John
              
              —
              Lewis Thos.
            
            
              
                ✓
              
              
              Richards Jacob.
              
                ✓
              
              
              New Anthony
            
            
              
                ✓
              
              
              Smilie John
              
                ✓
              
              
              Newton Thos. jr.
            
            
              
                ✓
              
              
              Stewart John.
              
                ✓
              
              
              Randolph John jr.
            
            
              
                ✓
              
              
              Vanhorne Isaac
              
                ✓
              
              
              Randolph Thos. M.
            
            
              
                ✓
              
              
              Whitehill John.
              
                ✓
              
              
              Smith John
            
            
              
                
              
              
                ✓
              
              —
              Stephenson James
            
            
              Delaware 1.
              
                ✓
              
              
              Thompson Philip R.
            
            
              
                ✓
              
              
              Rodney Caesar A.
              \
              
              Trigg Abram.
            
            
              
                
              
              
                ✓
              
              
              Trigg John.
            
            
              Maryland. 9.
              
                
              
            
            
              
                ✓
              
              
              Archer John
              N. Carolina. 12.
            
            
              
              
              Bowie Walter
              
                ✓
              
              
              Alexander Nathl.
            
            
              
                ✓
              
              —
              Campbell
              
                ✓
              
              
              Allston Willis.
            
            
              \
              —
              Dennis John
              
                ✓
              
              
              Blackledge Wm.
            
            
              \
              
              Heister Daniel Colo.
              \
              
              Gillespie James
            
            
              
                ✓
              
              
              Mc.Creery Wm.
              
                ✓
              
              
              Holland James
            
            
              
                ✓
              
              
              Moore N. R.
              
                ✓
              
              
              Kennedy Wm.
            
            
              
                ✓
              
              
              Nicholson Joseph H
              
                ✓
              
              
              Macon Nathanl.
            
            
              
              —
              Plater Thos.
              
              —
              Purviance Saml. D.
            
            
              
                
              
              
                ✓
              
              
              Stanford Richd.
            
            
              
              
                ✓
              
              
              Williams Marmaduke
            
            
              
              
                ✓
              
              
              Winston Joseph
            
            
              
              
                ✓
              
              
              Wynns Thos.
            
            
              
              
                
              
            
            
            
              
              
              
              Senate.
            
            
              S. Carolina 8.
              N. Hamp.
            
            
              
                ✓
              
              
              Butler Wm.
              
              —
              Olcott Simeon.
            
            
              
                ✓
              
              
              Casey Levi
              \\
              —
              Plumer Wm.
            
            
              
                ✓
              
              
              Earle John
              
                
              
            
            
              
                ✓
              
              
              Hampton Wade
              Mass.
            
            
              
                ✓
              
              
              Huger Benj.
              
                ✓
              
              —
              Adams John Q.
            
            
              \
              —
              Lowndes Thos.
              
                ✓
              
              —
              Pickering Timothy
            
            
              
                ✓
              
              —
              Moore Thos.
              
                
              
            
            
              
                ✓
              
              
              Winn Richd.
              R. Island
            
            
              
                
              
              
                ✓
              
              
              Ellery Christopher
            
            
              Georgia. 4.
              
                ✓
              
              
              Potter Saml. J.
            
            
              
                ✓
              
              
              Early Peter
              
                
              
            
            
              \
              
              Hammond Saml.
              Connect.
            
            
              
                ✓
              
              
              Meriwether David.
              
                ✓
              
              —
              Hillhouse Jas.
            
            
              \
              
              Bryan.
              
              —
              Tracey Uriah.
            
            
              
                
              
              
                
              
            
            
              Missisipi.
              Vermont.
            
            
              
                ✓
              
              
              Lattimore Wm.?
              
                ✓
              
              
              Bradley Steph. R.
            
            
              
                
              
              
                ✓
              
              
              Smith Israel
            
            
              Tennissee 3.
              
                
              
            
            
              
                ✓
              
              
              Campbell Geo. Washingtn.
              N. York
            
            
              
                ✓
              
              
              Dickson Wm.
              
                ✓
              
              
              Bailey Theodorus
            
            
              
                ✓
              
              
              Rhea John.
              
                ✓
              
              
              Clinton Dewitt
            
            
              
                
              
              
                
              
            
            
              Kentucky 6.
              N. Jersey.
            
            
              
                ✓
              
              
              Bedinger G. M.
              
                ✓
              
              
              Condit John
            
            
              
                ✓
              
              
              Boyle John
              
                ✓
              
              —
              Dayton Jonathan
            
            
              
                ✓
              
              
              Fowler John
              
                
              
            
            
              
                ✓
              
              
              Lyon Matthew
              Pensva
            
            
              
              
              Sandford Thos.
              
                ✓
              
              
              Logan George
            
            
              
                ✓
              
              
              Walton Matthew
              
                ✓
              
              
              Mc.lay Saml.
            
            
              
                
              
              
                
              
            
            
              Ohio. 1.
              Delaware.
            
            
              
                ✓
              
              
              Morrow Jeremiah
              
                ✓
              
              —
              Wells Wm. H.
            
            
              
                
              
              
                ✓
              
              —
              White Saml.
            
            
              
                <Indiana.>
              
              
                
              
            
            
              <✓>
              
                < Parke>
              
              Maryland.
            
            
              
              
              
              
                ✓
              
              
              Smith Saml.
            
            
              
              
              
              
                ✓
              
              
              Wright Rob.
            
            
              
              
              
              
                
              
            
          
          
          
            
              Virginia.
            
            
              
                ✓
              
              
              Nicholas Wilson C.
            
            
              
                ✓
              
              
              Taylor John.
            
            
              
                
              
            
            
              N. Carolina.
            
            
              
                ✓
              
              
              Franklin Jesse
            
            
              
                ✓
              
              
              Stone David
            
            
              
                
              
            
            
              S. Carolina.
            
            
              
                ✓
              
              
              Butler Pierce
            
            
              
              
              Sumter Thos.
            
            
              
                
              
            
            
              Georgia.
            
            
              
                ✓
              
              
              Baldwin Abram.
            
            
              
                ✓
              
              
              Jackson James.
            
            
              
                
              
            
            
              Tennissee
            
            
              
                ✓
              
              
              Cocke Wm
            
            
              
                ✓
              
              
              Anderson
            
            
              
                
              
            
            
              Kentucky
            
            
              
                ✓
              
              
              Breckenridge John
            
            
              
                ✓
              
              
              Brown John
            
            
              
                
              
            
            
              Ohio.
            
            
              
                ✓
              
              
              Smith John
            
            
              
                ✓
              
              
              Worthington Thos.
            
            
              
                
                ✓
              
              
              Otis
            
            
              
                <Missisipi.>
              
            
            
              
              
              
                < Lattimore>
              
            
            
              
            
          
        